Plaintiff had an award of compensation, made by a deputy commissioner on February 10, 1936, and filed with the department February 13th. On appeal by defendant the department vacated the award and denied plaintiff compensation.
The principal question is whether the appeal taken by defendant to the department was timely. It claims it appealed by telegram on February 24th. It *Page 315 
filed formal appeal February 26th. We assume, but do not decide, that the claimed appeal by telegram was formally sufficient.
Section 8447, 2 Comp. Laws 1929, reads in part:
"The hearings of the committee (deputy commissioner) shall be held at the locality where the injury occurred, and the decision of the committee shall be filed with the industrial accident board.* Unless a claim for a review is filed by either party within ten days, the decision shall stand as the decision of the industrial accident board: Provided, That said industrial accident board may, for sufficient cause shown, grant further time in which to claim such review."
The statutory emphasis on filing, as well as the necessities of orderly procedure, renders it evident that the time for appeal begins to run on the filing of the award of the deputy commissioner with the department.
The 10-day period from filing the award of the deputy commissioner expired February 23rd, which was Sunday. The issue is whether the appeal taken the next day was in time.
The statute states the purpose that the procedure shall be "as summary as reasonably may be." 2 Comp. Laws 1929, § 8442. The statutory period for appeal is mandatory. Brunette v.Quincy Mining Co., 197 Mich. 301 (16 N.C.C.A. 743); Kalucki
v. American Car  Foundry Co., 200 Mich. 604; Detroit UnitedRailway v. Department of Labor  Industry, 231 Mich. 539.
Recognizing a conflict of authority thereon, this court consistently has held that statutory limitations *Page 316 
of time in judicial proceedings, as distinguished from court rules, are imperative; and the period is not extended because the last day of the prescribed time falls on Sunday.Drake v. Andrews, 2 Mich. 203; Harrison v. Sager, 27 Mich. 476;Dale v. Lavigne, 31 Mich. 149; Vohlers v. E. H. Stafford Manfg.Co., 171 Mich. 8 (Ann. Cas. 1914 B, 1032).
The legislature must be deemed to have prescribed the time for appeal in these quasi-judicial proceedings in the light of such rulings. They are controlling.
Defendant, however, contends that its appeal was timely under rule of the department, adopted under authority of 2 Comp. Laws 1929, § 8442, and which provides for the performance of certain acts on Monday when the last day of the period falls on Sunday.*
Aside from doubt as to the rule governing appeals, the department has no jurisdiction to change a statute or enlarge it by rule. Butler v. Millman, 271 Mich. 113; Brunette v.Quincy Mining Co., supra.
The question was brought to the attention of the department before decision. The appeal was too late and the department had no jurisdiction to hear it. The award of the deputy commissioner is in force.
Reversed.
NORTH, WIEST, BUTZEL, BUSHNELL, SHARPE, POTTER, and CHANDLER, JJ., concurred.
* The powers and duties of the industrial accident board have been transferred to the department of labor and industry and the board abolished. See 2 Comp. Laws 1929, § 8312. — REPORTER.
* See Rules of Practice and Procedure, Department of Labor and Industry, No. 3, § 9, September, 1935. — REPORTER. *Page 317